DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3, 4 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 3, 4 and 7, claim 2 clearly recites “the connection portion breaking”.  Accordingly, claims that depend from claim 2 have a broken connection portion and it is unclear how such a broken connection portion would be considered to then “elastically deform” or “connect(s) axial direction intermediate portion of both circumferential direction sides of the shaft portion”.  Examiner suggests a careful revision.  Examiner notes that page 4 of the specification does not recite the broken connection portion elastically deforming.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada et al. (JP 61-014153).
In regards to claims 1-8, as best understood, Takada et al. discloses the claimed limitations including a bush comprising:
a bush main body (21) that extends in a circumferential direction of a mounting hole (11c) of a supporting part of a seatbelt device, the bush main body including a shaft portion that covers a peripheral surface of the mounting hole and a pair of flange portions (23,24) that cover front and back sides of the supporting part, respectively, and, due to a mounting member (16) being inserted-through an interior of the bush main body and being mounted to a part of a vehicle body, the supporting part is supported at the part of the vehicle body; and,
a connection portion that connects both circumferential direction sides of the bush main body, and allows elastic deformation of a diameter of the bush main body, and makes passage of the flange portions through the mounting hole possible (Reference is made to Figures 1-4; Examiner notes that an unbroken connection portion 
wherein elastic deformation of the diameter of the bush main body is allowed by the connection portion breaking (Examiner notes that the method of forming and/or using is not germane to the issue of patentability of the apparatus itself.  There does not appear to be a structural difference as there is a discontinuous portion in the annular components in both the application and the prior art structures when the “connection portion” is considered to be a broken portion (e.g. a gap) between the two sides.);
wherein elastic deformation of the diameter of the bush main body is allowed by the connection portion elastically deforming;
wherein the connection portion connects axial direction intermediate portions of both circumferential direction sides of the shaft portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616